

116 HR 214 IH: To authorize an additional district judgeship for the district of Idaho.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 214IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Simpson introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize an additional district judgeship for the district of Idaho. 
1.District judgeship for the district of Idaho 
(a)In generalThe President shall appoint, by and with the advice and consent of the Senate, 1 additional district judge for the district of Idaho. (b)Technical and conforming amendmentIn order that the table contained in section 133(a) of title 28, United States Code, will reflect the change in the number of judgeships authorized by subsection (a), such table is amended by striking the item relating to Idaho and inserting the following: 
 
 
 
 
Idaho3. 
